Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, fig. 4 of Bogus (US 2020/0355745) teaches a drive circuit of a semiconductor device comprising: a control section [104] configured to output (i) a control signal in accordance with an input signal [IN] and (ii) a release signal when an error detection signal is input thereto (based on monitoring by 422); a first level shift section [106] configured to raise a level of the control signal and a level of the release signal input from the control section; a high side drive section [108] configured to control the semiconductor device based on the control signal of which the level has been raised by the first level shift section; wherein the high side drive section has an error detection section [422] configured to output the error detection signal when the semiconductor device is in an error status, and maintain the output of the error detection signal until the release signal of which the level has been raised by the first level shift section is input, the control section has: a control signal generation section configured to generate the control signal in accordance with the input signal, and the error detection section stops the output of the error detection signal when the release signal of which the level has been raised by the first level shift section is input. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, a second level shift section configured to lower a level of a signal from the high side drive section for input to the control section, an error handling section configured to generate the release signal when the error detection signal is input via the second level shift section; and a first selection section configured to receive the control signal from the control signal generation section and the release signal from the error handling section, select either the control signal or the release signal, and output the selected signal to the first level shift section.
Regarding claims 2-9, these claims are allowed since they depend on claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tiwari (US 10,224,922) describes a biasing cascode transistor of an output buffer circuit for operation over a wide range of supply voltages. Kim (US 2018/0047328) describes a level shifter and array apparatus. Jeong (US 2020/0051652) describes a power switch circuit and method providing power supply to memory device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896